ON PETITION FOR REHEARING AND MOTION TO MODIFY MANDATE.
Appellants filed a petition for rehearing and a motion to modify the mandate heretofore entered. The petition for rehearing presents nothing that was not considered and passed upon 20.  in the opinion, and it is denied. In the motion to modify the mandate it is suggested that there is ambiguity and uncertainty as to the character of the mandate, and *Page 634 
that the mandate be modified to include certain directions concerning the record in the court below as it may affect the final judgment to be entered. The only question of which this court took jurisdiction on the appeal was the sufficiency of the showing to authorize the appointment of a receiver pendentelite and the injunction described in the opinion. The opinion is limited to an affirmance of the action of the trial court in respect to those ancillary actions. An appeal from an interlocutory order gives this court no jurisdiction to direct or advise the trial court concerning the force and effect to be given its intermediate rulings or orders in arriving at its final judgment. Motion to modify the mandate is overruled.